Citation Nr: 1734848	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-29 624		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for urinary incontinence, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for sexual dysfunction, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for a heart disability, to include as secondary to a service-connected disability.  

7.  Entitlement to an initial compensable disability rating for left knee osteoarthritis.    

8.  Entitlement to a total disability rating for unemployability (TDIU) due to service-connected disabilities.  

9.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  


ORDER

Entitlement to a disability rating of 10 percent, but no more, is granted for left knee osteoarthritis.  


FINDING OF FACT

The Veteran's left knee disability manifested with pain that limits the Veteran's functional ability with repeated use over a period of time.



CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for left knee osteoarthritis are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.71a, DC 5003, 5260 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1958 to October 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) dated July 2011, September 2011, and September 2013.    

The Board remanded the issues for further development in March 2017.  The case has been returned to the Board for appellate review.  The Board notes that actions requested in the prior remands have been undertaken regarding the left knee claim only.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary regarding that issue.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The claims of entitlement to service connection for hypertension, urinary incontinence, sexual dysfunction, a right knee disability, a left shoulder disability, and a heart disability are addressed in the remand below.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Entitlement to an initial compensable disability rating for left knee osteoarthritis.  

The Veteran contends that his left knee disability warrants a compensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees. 38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA examination in March 2011.  The examiner noted pain in the knees, usually precipitated by a form of physical activity and relieved with pain medication.  The examiner found no swelling, instability, locking, dislocation, subluxation, heat, or redness.  The examiner noted constant pain with flare-ups worsened with walking or standing for prolonged periods.  The Veteran's range of motion was not affected by the flare-ups.  The Veteran's left knee affected his usual occupation as he used to work with the department of transportation for twenty six years and had to take early retirement in 1998 partly due to his arthritis pain.  He was too stiff getting in and out of the truck and could not tolerate the pain.  The Veteran's condition also affected his daily activities as it took him longer to do chores due to his arthritis pain, fatigue, and shortness of breath.  The examiner noted no functional limitations on standing or walking.  The examiner did note limitation by pain during movement of the joint.  After three repetitive motions of the knee, the examiner noted no pain, fatigue, weakness, lack of endurance, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The gait was normal.  The examiner noted no ankylosis.  The Veteran's range of motion was found to be 0 to 140 degrees without pain.  X-rays of the left knee showed osteoarthrosis.

The Veteran was afforded another VA examination in July 2013.  The examiner diagnosed left knee osteoarthritis.  He reviewed the claims file and VA treatment records.  The Veteran described typical arthritic symptoms of aching pain and stiffness provoked by excessive walking and bending or squatting.  He denied any flares above the baseline arthrosis.  He did not lose motion but did have more painful and weak function with repetitive or excessive use.  The Veteran's left knee flexion was limited to 130 degrees with painful motion at 120 degrees.  The examiner noted no objective evidence of painful motion.  Upon repetitive testing, motion was still limited to 130 degrees.  The evidence showed pain on movement and interference with sitting, standing, and weight-bearing.  The Veteran had normal muscle strength testing and normal joint stability.  The examiner noted no subluxation or dislocation, no tibial or fibial impairment, no meniscal conditions or surgery, no joint replacement, and no scars.  

The Veteran attended a final VA examination in June 2017.  The examiner performed an in-person examination and reviewed the Veteran's records.  The examiner diagnosed left knee degenerative arthritis.  The Veteran reported worsening left knee pain.  The pain increased with standing or walking for long periods or with kneeling and squatting.  He had no significant swelling of the left knee.  He reported occasional buckling or giving out of the knee with climbing steps or walking on uneven terrain.  He had no locking up of the left knee.  The left knee showed normal range of motion from 0 to 140 degrees with no additional loss of function or range of motion after three repetitions.  The examiner noted pain with flexion, pain with weight-bearing, and objective evidence of crepitus.  The examiner found that pain significantly limits the Veteran's functional ability with repeated use over a period of time.  The examiner was not able to describe the limitation in terms of range of motion as the Veteran was not being examined immediately after repetitive use over time.  The examiner also noted that pain significantly limits the Veteran's functional ability with flare ups, but he could not describe the limitation in terms of range of motion as the Veteran was not having a flare up during the examination.  In addition, the Veteran also had disturbance of locomotion and interference with standing.  Muscle strength testing was normal with no evidence of muscle atrophy.  The examiner noted no ankylosis of the knee joint and no recurrent subluxation, lateral instability, or recurrent effusion.  The Veteran had no joint instability.  The Veteran had never had a meniscus (semilunar cartilage) condition.  The Veteran regularly used a cane.  X-rays documented degenerative or traumatic arthritis of the left knee.  The examiner noted that the Veteran's diagnosis impacts his ability to perform some occupational tasks.  His left knee pain would make it hard to stand or walk for long periods of time and to kneel or squat.  The examiner noted that the Veteran's symptoms would be described as mild based on the physical examination.  He has objective left knee pain with weight bearing and objective left knee pain with active and passive movement.

The Board notes that in light of Burton the Veteran is entitled to at least a 10 percent rating for the painful limited motion related to his left knee disability.  This rating is assigned because the March 2011 examiner did note limitation by pain during movement of the joint, the July 2013 examiner noted limitation of flexion to 120 degrees with painful motion, and the June 2017 examiner noted pain that limits the Veteran's functional ability with repeated use over a period of time.  Indeed, it is VA policy to recognize actual painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  As such, an initial rating of at least 10 percent is warranted for the Veteran's left knee disability for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the Veteran is not entitled to a disability rating in excess of 10 percent for the left knee disability at any time during the pendency of this claim.  The Veteran's knee disability did not manifest with recurrent subluxation or lateral instability, dislocation of semilunar cartilage, removal of semilunar cartilage, limitation of flexion of the knee to 30 degrees, limitation of extension of the knee to 15 degrees, ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran has not alleged that his symptomatology is exceptional or unusual, nor is there any indication of marked interference with employment.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


REMAND

The Board remanded the issues in March 2017 for supplemental opinions to discuss the possibility of secondary service connection based on causation, or aggravation of a nonservice-connected disability by a service-connected disability.  The Veteran asserts that, although it is noted that the Veteran did not appear at the requested examinations, he appeared at all requested examinations or requested the examinations to be rescheduled.  The Board notes that no additional medical opinions were obtained.  Giving the Veteran the benefit of the doubt, the Board requests that the Veteran's examinations be rescheduled.  

With regard to the claims for special monthly compensation based on loss of use of a creative organ and entitlement to TDIU, these issues are "inextricably intertwined" with the issues being remanded and these issues must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA cardiac examination.  The examiner should review the claims file, specifically the Veteran's service treatment records and provide diagnoses for any hypertension, coronary artery disease, or other cardiac disability and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed disabilities were caused by service, or are otherwise related to the Veteran's active service?

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed disabilities  causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's service-connected chronic kidney disease, depression, history of osteoarthritis, rheumatoid, or gouty arthritis, right AC joint osteoarthritis, history of rheumatic fever, history of bell's palsy, or osteoarthritis of the left knee.      
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  Schedule the Veteran for a VA genitourinary examination.  The examiner should review the claims file, specifically the Veteran's service treatment records.  The examiner should provide diagnoses for any urinary incontinence, sexual dysfunction, or other related disability and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed disabilities were caused by service, or are otherwise related to the Veteran's active service?

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed disabilities  causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's service-connected chronic kidney disease, depression, history of osteoarthritis, rheumatoid, or gouty arthritis, right AC joint osteoarthritis, history of rheumatic fever, history of bell's palsy, or osteoarthritis of the left knee.      
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  Schedule the Veteran for a VA orthopedic examination.  The examiner should review the claims file, specifically the Veteran's service treatment records.  The examiner should provide diagnoses for any right knee or left shoulder disability and then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed disabilities were caused by service, or are otherwise related to the Veteran's active service?

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed disabilities  causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's service-connected chronic kidney disease, depression, history of osteoarthritis, rheumatoid, or gouty arthritis, right AC joint osteoarthritis, history of rheumatic fever, history of bell's palsy, or osteoarthritis of the left knee.      
  
A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


